PER CURIAM HEADING






                     NO. 12-05-00056-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


JEMARCUS WARREN,                                    §     APPEAL FROM THE 114TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk’s fee for preparing the clerk’s record.  The clerk’s record
was originally due on March 15, 2005.  On March 9, 2005, the clerk filed a written request for
an extension of time for filing the record notifying this Court that Appellant had not paid for the
record.  On March 9, 2005, this court informed Appellant that, pursuant to Texas Rules of
Appellate Procedure 37.3(b) and 42.3(c), the appeal would be dismissed unless proof of full
payment to the clerk was provided on or before March 21, 2005.
            Because Appellant has neither provided proof of full payment nor otherwise responded
to this Court’s notice, the appeal is dismissed.  Tex. R. App. P. 37.3(b), 42.3(c).      
Opinion delivered March 23, 2005.
Panel consisted of Worthen, C.J. and Griffith, J.
DeVasto, J., not participating.
 
(DO NOT PUBLISH)